DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCQ) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-13, 14 and 15-16 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claims but the new claim language are addressed with updated search. Matsuoka et al (US 2009/0022368) teaches the following new amendments. Please look at the Office Action below. New claim 16 is addressed as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2016/0217333, IDS) in view of Chen et al (US 2019/332897) and Matsuoka et al (US 2009/0022368).
Claim 1:
Ozawa (US 2016/0217333, IDS) teaches the following information providing system (figures 3-5 teaches the system; figure 5 teaches information processing apparatus/system 101-x with detail of its components; figure 5 further teaches information providing system as well such as detection unit 503, acquiring unit for position 515, distance information 514…all which provide information) comprising: 
one or more terminal devices that are respectively mounted on one or more vehicles (figure 3 and 0078-0080 where part 314 is attached to the vehicle for capturing images of the surrounding of the vehicle, which is view as mounted on vehicle; figure 5 teaches information processing app 101-x for each vehicle; starting 0004 teaches photography apparatus, object recognition installed/mounted in each vehicle); and
an information processing apparatus communicable with the terminal devices via a network (figure 5 teaches information processing apparatus 101-x with communication unit for networking), wherein
each of the terminal devices includes first circuitry configured to detect an object on a road and transmit terminal information including captured image data in which the object is captured and position information indicating a position where the object is detected to the information processing apparatus (figure 5 and starting 0004 teaches photograph, object recognition/detection of the present surrounding with alert to driver; abstract teaches acquire information related to position of detect obstacle; starting 0004 teaches obstacle position), and 
the information processing apparatus includes second circuitry configured to receive the terminal information from at least one of the terminal devices that has detected the object on the road (figure 5 teaches communication apparatus with information processing apparatus 101-x), 
determine whether the object in the captured image data included in the terminal information is a predetermined fallen object (starting 0005 teaches consideration of predetermined target area; figure 2 and starting 0073), 
when the object is determined to be the predetermined fallen object, register the captured image data and the position information included in the terminal information that is received, and information for identifying the fallen object, in a memory as fallen object information of the fallen object (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminals which all have memory), and
provide information on the fallen object, based on the registered fallen object information (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminal which all have memory; starting 0200 teaches two or more communication 102 sharing information of the obstacle 103, reporting information).
Ozawa teaches all the subject matter above, but not the following which is taught by Chen et al (US 2019/332897):
based on one or more character strings generated by a learned machine learning API and indicating the object included in the captured image (figure 4 teaches labels 464 where objects such as car and person are label with characters on display; figure 5 part 564 label object identified; 0058 teaches detected object are label with word/character such as “car” or “person” presented on display; 0021 teaches the use of region-based convolutional neural network/machine learning for object detection).
It would have been obvious to one skill in the art at the time of the invention to modify Ozawa by Chen et al, both in the field of image analysis using neural network/machine learning for object identification, to label detected object by character strings/words. The motivation constitutes applying a known technique (i.e. object identification from capture image) to know devices and/or method (i.e. neural network such as a learned machine).

Ozawa and Chen et al both teaches all the subject matter above, but not the following is taught by Matsuoka et al (US 2009/0022368):
wherein when an object in the captured image data is determined to be the predetermined fallen object and is detected within a predetermined range from a position of the registered fallen object (figure 7-8 show object and range consideration in path of the vehicle, where range/distance is determine by laser radar device 13; 0009-011 teaches monitoring device for registering target object to determined target list, where 0011 teaches consideration of target object appear in or disappear from view as time passes),
the second circuitry determines the object in the captured image data to be identical to the registered fallen object (0011-0014 teaches register means that register object to list and determine means to determine movement or status during period, such movement determine is view as identifying the same object. Any object on the road can be view as fallen object on a road.).


The motivation constitutes applying a known technique (i.e. object identification) to know devices and/or method (i.e. vehicle navigation in support of the driver, Matsuka 0002) ready for improvement to yield predictable results.

Claim 2:
Ozawa further teaches:
The information providing system according to claim 1, wherein 
the second circuitry controls a display to display a screen including at least one of the position information indicating a position of the fallen object, the information for identifying the fallen object, and an image of the fallen object (abstract teaches display controller to display, where starting 0004 teaches display on screen alert by superimposing alert on map with information).

Claim 3:
Ozawa further teaches:
The information providing system according to claim 2, wherein 
the fallen object information further includes a state of the fallen object (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminal), 
the second circuitry controls the display to further display, on the screen, information indicating the state of the fallen object (abstract teaches display controller to display, where starting 0004 teaches display on screen alert by superimposing alert on map with information)
in response to reception of a user instruction for changing the state of the fallen object through the screen, changes the state of the fallen object registered based on the user instruction (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminal; starting 0078 teaches input device for receiving operation of the user through a touch panel display).

Claim 4: cancel

Claim 5:
Ozawa further teaches:
The information providing system according to claim 1 
the second circuitry obtains a plurality (figure 5 part 101-x and starting 0062 teaches the processing of data capture alone the path of the vehicles, where this information is relay to other part 102 and share/updated with all 101-x) and
obtains a representative value of position information indicating positions of the fallen objects as position information of the one fallen object (above teaches where the position of the recognized object share and updated with all on the network).

Claim 6:
Ozawa further teaches:
The information providing system according to claim 1, wherein 
the first circuitry of each of the terminal devices transmits position information indicating a position of each of the terminal devices or the vehicle to the information processing (figure 5 part 102 teaches use of communication unit 518 to share information such as position data of recognized object processed), and
when the fallen object is present within a predetermined range from the position of each of the terminal devices or the vehicle, the second circuitry of the information processing apparatus notifies each of the terminal devices of alert information indicating that the fallen object is present (figure 5 part 102 teaches use of communication unit 518 to share information with part 101-x terminals).

Claim 7:
Ozawa further teaches:
The information providing system according to claim 6, wherein 
the first circuitry of each of the terminal devices outputs voice information for prompting a driver to call attention to the fallen object based on the alert information notified from the information processing apparatus (starting 0004 teaches alerting driving of the vehicle, alert screen by superimposing the alert screen on map information corresponding to a target detection area in which the obstacle is positioned, on information including the obstacle in a target area received from a roadside machine and information including the own-vehicle position).

Claim 11: cancel

Claim 12:
Ozawa further teaches:
The information processing apparatus according to claim 1 
the circuitry obtains a number of the fallen objects each having been detected and determined to be identical to the one fallen object (figure 5 part 101-x and starting 0062 teaches the processing of data capture alone the path of the vehicles, where this information is relay to other part 102 and share/updated with all 101-x) and
obtains a representative value of position information indicating positions of the fallen objects as position information of the one fallen object (above teaches where the position of the recognized object share and updated with all on the network).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2016/0217333, IDS) in view of Chen et al (US 2019/332897) and Matsuoka et al (US 2009/0022368 as applied to claim 1 above, and further in view of Nowak-Przygodzki et al (US 2019/0080169).
Claim 15:
Ozawa, Chen et al and Matsuoka et al teaches all the subject matter but not the following which is taught by Nowak-Przygodzki et al:
wherein the second circuitry determines the object in the captured image data to be identical to the one fallen object based on a similarity between the character strings of the object in the captured image data and character strings of the one fallen object (figure 3a-b teaches identification of subject and identical to similar object on the road; 0035 teaches additional/alternative/secondary image processing where capture image data of object on the road such as a ca is identified and image similarity technique to identify an object based on “label” for a reference image determined to be most similar to image under consideration).
It would have been obvious to one skill in the art at the time of the invention to modify Ozawa, Chen et al and Matsuoka et al by Nowak-Przygodzki et al, all are in the field of image analysis using neural network/machine learning for object identification, to label detected object .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2016/0217333, IDS) in view Chen et al (US 2019/332897) and Matsuoka et al (US 2009/0022368) as applied to claim 5 above, and further in view of Miyahara (US 2007/0031008).
Claim 16: 
The information providing system according to claim 5, wherein 
the second circuitry obtains at least one of an average value, a mode value and a median value of the position information of the plurality of fallen objects, thereby obtaining the representative value of the position information indicating positions of the fallen objects as position information of the one fallen object (0056 teaches road with object regions where the average value of the object/pixel would correspond to the position in the images captured. Figures 7-12 teaches objects on road where values such intensity of pixel are calculated in those location/positions).
Ozawa, Chen et al, Matsuoka et al and Miyahara are all in the field of image analysis, especially object detection to assist a moving vehicle, such that the combine outcome is predictable. 
The motivation constitutes applying a known technique (i.e. calculating pixel values for average value) to know devices and/or method (i.e. position in image which analysis reflect the road which the picture is taken) ready for improvement to yield predictable results.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2016/0217333, IDS) in view of Chen et al (US 2019/332897) and Matsuoka et al (US 2009/0022368).
Claim 8:
Ozawa teaches the following an information processing apparatus communicable with one or more terminal devices (figure 5 teaches information processing apparatus with communication unit 518 to network with other terminal devices such as part 102 and parts 101-x with their own communication unit 501-x; figure 5 teaches information processing apparatus/system 101-x with detail of its components; figure 5 further teaches information providing system as well such as detection unit 503, acquiring unit for position 515, distance information 514…all which provide information) that are respectively mounted on one or more vehicles (figure 3 and 0078-0080 where input 314 is attached to the vehicle for capturing images of the surrounding of the vehicle, which is view as mounted on vehicle), the information processing apparatus comprising circuitry configured to:
receive terminal information from at least one of the terminal that has detected an object on a road (figure 5 further teaches information providing system as well such as detection unit 503, acquiring unit for position 515, distance information 514), the (figure 5 teaches information processing app 101-x for each vehicle; starting 0004 teaches photography apparatus/terminal, object recognition/detected installed/mounted in each vehicle; figure 5 teaches information processing apparatus 101-x with communication unit for networking);
when the object is determined to be the predetermined fallen object, register the captured image data and the position information included in the terminal information that is received and information for identifying the fallen object, in a memory as fallen object information of the fallen object (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminals which all have memory); and
provide information of the fallen object, based on the registered fallen object information (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminal which all have memory; starting 0200 teaches two or more communication 102 sharing information of the obstacle 103, reporting information).
Ozawa teaches the subject matter above, but not the following which is taught by Matsuoka et al (US 2009/0022368):
wherein when an object in the captured image data is determined to be the predetermined fallen object and is detected within a predetermined range from a position of the registered fallen object (figure 7-8 show object and range consideration in path of the vehicle, where range/distance is determine by laser radar device 13; 0009-011 teaches monitoring device for registering target object to determined target list and therefore view are predetermined, where 0011 teaches consideration of target object appear in or disappear from view as time passes), 
the circuitry determines the object in the captured image data to be identical to the registered fallen object (0011-0014 teaches register means that register object to list and determine means to determine movement or status during period, such movement determine is view as identifying the same object. Any object on the road can be view as fallen object on a road).
Ozawa and Matsuoka et al are all in the field of image analysis, especially regarding fallen object and any object on the road travel by vehicle, such that the combine outcome is predictable. 
The motivation constitutes applying a known technique (i.e. object identification) to know devices and/or method (i.e. vehicle navigation in support of the driver, Matsuka 0002) ready for improvement to yield predictable results.

Ozawa and Matsuoka et al teaches all the subject matter above, but not the following which is taught by Chen et al (US 2019/332897):
determine whether the object in the captured image data included in the terminal information is a predetermined fallen object based on one or more character strings generated by a learned machine learning API and indicating the object included in the captured image (figure 4 teaches labels 464 where objects such as car and person are label with characters on display; figure 5 part 564 label object identified; 0058 teaches detected object are label with word/character such as “car” or “person” presented on display; 0021 teaches the use of region-based convolutional neural network/machine learning for object detection).
It would have been obvious to one skill in the art at the time of the invention to modify Ozawa and Matsuoka et al by Chen et al, both in the field of image analysis using neural 

Claim 9:
Ozawa further teaches:
The information processing apparatus according to claim 8, wherein 
the circuitry controls a display to display a screen including at least one of the position information indicating a position of the fallen object, the information for identifying the fallen object, and an image of the fallen object (abstract teaches display controller to display, where starting 0004 teaches display on screen alert by superimposing alert on map with information).

Claim 10:
Ozawa further teaches:
The information processing apparatus according to claim 8, wherein 
the fallen object information further includes a state of the fallen object (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminal), 
the circuitry controls the display to further display, on the screen, information indicating the state of the fallen object (abstract teaches display controller to display, where starting 0004 teaches display on screen alert by superimposing alert on map with information)
in response to reception of a user instruction for changing the state of the fallen object through the screen, changes the state of the fallen object registered based on the user instruction (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminal; starting 0078 teaches input device for receiving operation of the user through a touch panel display).

Claim 13:
Ozawa further teaches:
The information processing apparatus according to claim 8, wherein 
the circuitry receives, from each of the terminal devices, position information indicating a position of each of the terminal devices or the vehicle at a predetermined time (figure 5 part 102 teaches use of communication unit 518 to share information such as position data of recognized object processed), and
when the fallen object is present within a predetermined range from the position of each of the terminal devices or the vehicle, notifies each of the terminal devices of alert information indicating that the fallen object is present (figure 5 part 102 teaches use of communication unit 518 to share information with part 101-x terminals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2016/0217333, IDS) in view of Matsuoka et al (US 2009/0022368) and Chen et al (US 2019/332897).
Claim 14:
Ozawa further teaches the following subject matter information providing method (figures 7-10 teaches followchart/method), performed by an information processing apparatus communicable with one or more terminal devices (figure 5 teaches information processing apparatus with communication unit 518 to network with other terminal devices such as part 102 and parts 101-x with their own communication unit 501-x; figure 5 teaches information processing apparatus/system 101-x with detail of its components; figure 5 further teaches information providing system as well such as detection unit 503, acquiring unit for position 515, distance information 514…all which provide information) that are respectively mounted on one or more vehicles (figure 3 and 0078-0080 where input 314 is attached to the vehicle for capturing images of the surrounding of the vehicle, which is view as mounted on vehicle), the method comprising:
receiving terminal information from at least one of the terminal that has detected an object on a road (figure 5 further teaches information providing system as well such as detection unit 503, acquiring unit for position 515, distance information 514), the terminal information including captured image data in which the object is captured and position information indicating a position where the object is detected (figure 5 teaches information processing app 101-x for each vehicle; starting 0004 teaches photography apparatus/terminal, object recognition/detected installed/mounted in each vehicle; figure 5 teaches information processing apparatus 101-x with communication unit for networking);
wherein, when the determining determines that the object is the predetermined fallen object, the method further comprising: registering the captured image data and the (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminals which all have memory); and
providing information of the fallen object, based on the registered fallen object information (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminal which all have memory; starting 0200 teaches two or more communication 102 sharing information of the obstacle 103, reporting information).

Ozawa teaches the subject matter above, but not the following which is taught by Matsuoka et al (US 2009/0022368):
wherein when an object in the captured image data is determined to be the predetermined fallen object and is detected within a predetermined range from a position of the registered fallen object (figure 7-8 show object and range consideration in path of the vehicle, where range/distance is determine by laser radar device 13; 0009-011 teaches monitoring device for registering target object to determined target list, where 0011 teaches consideration of target object appear in or disappear from view as time passes), 
the circuitry determines the object in the captured image data to be identical to the registered fallen object (0011-0014 teaches register means that register object to list and determine means to determine movement or status during period, such movement determine is view as identifying the same object. Any object on the road can be view as fallen object on a road).


The motivation constitutes applying a known technique (i.e. object identification) to know devices and/or method (i.e. vehicle navigation support for the driver, Matsuka 0002) ready for improvement to yield predictable results.

Ozawa and Matsuoka et al teaches all the subject matter above, but not the following which is taught by Chen et al (US 2019/332897):
determining whether the object in the captured image data included in the terminal information is a predetermined fallen object based on one or more character strings generated by a learned machine learning API and indicating the object included in the captured image (figure 4 teaches labels 464 where objects such as car and person are label with characters on display; figure 5 part 564 label object identified; 0058 teaches detected object are label with word/character such as “car” or “person” presented on display; 0021 teaches the use of region-based convolutional neural network/machine learning for object detection).
It would have been obvious to one skill in the art at the time of the invention to modify Ozawa and Matsuoka et al by Chen et al, both in the field of image analysis using neural network/machine learning for object identification, to label detected object by character strings/words. The motivation constitutes applying a known technique (i.e. object identification from capture image) to know devices and/or method (i.e. neural network such as a learned machine) ready for improvement to yield predictable results such as improve learning for the learned machine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663